Citation Nr: 1223096	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the Veteran has filed a timely notice of disagreement (NOD) with respect to the issue of entitlement to service connection for right ear hearing loss.

2.  Whether the Veteran has filed a timely NOD on the issue of entitlement to service connection for a bilateral ear disorder, to include aching and draining.

3.  Whether the Veteran has filed a timely NOD on the issue of entitlement to service connection for hypertension.

4.  Whether the Veteran has filed a timely NOD on the issue of entitlement to an initial compensable disability evaluation for left ear hearing loss.  

5.  Whether the Veteran has filed a timely NOD on the issue of entitlement to an initial compensable disability evaluation for status post bilateral tympanic membrane perforations.  

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for a bilateral ear disorder, to include aching and draining.  

8.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1969, to include combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In April 2012, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judges, and a transcript is of record. 

Following certification, the Veteran submitted additional relevant evidence (e.g., lay statements) with an executed written waiver of initial RO review, dated in April 2012, permitting initial Board consideration of the evidence.  38 C.F.R. § 20.1304 (2011).

Although the claim for a higher initial disability evaluation for left ear hearing loss and for status post bilateral tympanic membrane perforations are dismissed below, the Board finds the Veteran's April 2012 Board testimony to raise an increased rating claims for these conditions.  As the Agency of Original Jurisdiction (AOJ) had not adjudicated the claims, the Board does not have jurisdiction and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 27, 2007, the RO notified the Veteran of determinations denying service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension, and of the assignment of initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations.

2.  A January 2008 statement from the Veteran meets the requirements of an NOD with the RO's February 27, 2007, denial of service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension.  

3.  The preponderance of the evidence reflects that the Veteran did not file a timely NOD, to include his April 9, 2012, Board testimony, within one year of the February 27, 2007, determination, assigning initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations, nor was new and material evidence received during this period.  

4.  Resolving all reasonable doubt in his favor, the Veteran's January 2008 Notice of Disagreement (NOD) was placed in a United States Postal Service mailbox within one year of the February 27, 2007, determination, denying service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension.  


CONCLUSIONS OF LAW

1.  A timely NOD was filed with respect to the February 2007 determinations, denying service connection claims for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension was timely.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 19.26, 20.201, 20.302, 20.305 (2011).

2.  The appeal of the February 2007 RO determination assigning an initial noncompensable disability evaluation for left ear hearing loss must be dismissed.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.156, 19.26, 20.201, 20.302, 20.305 (2011).

3.  The appeal of the February 2007 RO determination assigning an initial noncompensable disability evaluation for status post bilateral tympanic membrane perforations must be dismissed.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.156, 19.26, 20.201, 20.302, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duty to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran maintains that he filed a timely NOD as to the February 2007 RO determination that denied service connection for (I) right ear hearing loss, (II) a bilateral ear disorder, to include aching and draining, and (III) hypertension, as well as assigning initial noncompensable disability evaluations for (IV) left ear hearing loss and (V) status post bilateral tympanic membrane perforations.  See Board Hearing Trans., Apr. 9, 2012, pp. 10-11; "Notice of Disagreement," Veteran's stmt., Jan. 8, 2008.  

An NOD, a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s), must be filed within one year of the AOJ providing the claimant with notice of the determination otherwise the decision(s) will become final, absent an applicable provision to the contrary.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.302(a).  A NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).  

Applicable regulations provide that the provided one year period to file a NOD does not include the date the claimant receives notification of the AOJ determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).  In this context, VA must regard a NOD bearing a postmark prior to the expiration of the one year period as been timely filed; however, if no relevant postmark is of record, the NOD is presumed to have been postmarked five days prior to the date received by VA.  38 C.F.R. § 20.305(a).  

Initially, the Veteran's January 2008 statement and April 2012 Board testimony (which has been reduced to writing) could constitute an NOD with respective February 2007 RO adjudications, denying service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension and assigning initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations.  Therefore, the balance of the analysis will center on whether the respective NODs were timely and, if so, as to what determinations did the NODs relate.  

Again, a February 27, 2007, notification letter informed the Veteran of the RO's denial of service connection claims for (I) right ear hearing loss, (II) a bilateral ear disorder, to include aching and draining, and (III) hypertension, as well as the initial assignment of noncompensable disability evaluations for (IV) left ear hearing loss and (V) status post bilateral tympanic membrane perforations.  

On February 29, 2008, the United States Postal Service (USPS) postmarked the Veteran's January 2008 NOD, expressing disagreement with the denial of service connection claims for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension, which the RO received on March 4, 2008.  In April 2008, the RO notified the Veteran that the January 2008 NOD had not been timely filed, he expressed disagreement with this determination and perfected appellate review; however, no evidence, medical or lay, relating to the underlying merits of the February 2007 rating action was add to or reasonably identified by the record.  At his April 9, 2012, Board hearing, the Veteran first expressed disagreement and a desire to contest the aspect of the February 2007 determination that assigned respective initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations.  See Board Hearing Trans., Apr. 9, 2012, pp. 10-11.  

Given the RO notified him of the respective determinations on February 27, 2007, the time provided for the Veteran to file a timely NOD expired on February 28, 2008.  See 38 C.F.R. § 20.305(b).  

	January 2008 NOD

The USPS postmarked the January 2008 NOD on February 29, 2009, after the expiration of the statutory period to file a timely NOD.  However, the courts have held absent clear statutory abrogation it must be presumed that the common law mailbox rule applies and, in the present circumstance, the Board finds such is not precluded or contrary any applicable statute or regulation.  See Savitz v. Peake, 519 F.3d 1312, 1315-16 (Fed. Cir. 2008) (noting that the common law mailbox rule is properly considered in the context of determining if a notice of disagreement is timely); Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  

The statutory postmark rule, as well as implementing regulation, specifically requires VA to consider timely filed a NOD "postmarked before the expiration of the one-year period."  38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. § 20.302(a).  These governing provisions are silent as to VA's ability to determine whether an NOD postmarked after the one-year period was filed in a timely fashion, much less impost any restrictions where it is maintained that an NOD was mailed prior to the expiration of the one year appellate period and postmarked after such date.  See Savitz and Rios, both supra.  Therefore, the Board concludes that application of the common law mailbox rule in the present matter is proper and not in contravention to any relevant statute or regulation.  

The common law mailbox rule provides that when a document is mailed it is deemed to have been filed on the date of mailing and requires both the competent and credible lay evidence that the documents was mailed and independent proof of mailing, including a postmark or date receipt stamp.  See Rios v. Mansfield, 21 Vet. App. 481, 482-83 (2007), on remand from 490 F.3d 928 (Fed. Cir. 2007); see also "Mailbox rule," Black's Law Dictionary (9th ed. 2009).  

The Veteran has provided a competent and credible account of placing the January 2008 NOD in a USPS mailbox prior to February 29, 2008.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, an April 2012 statement from his spouse provides a generally consistent and independent account on the matter.  Moreover, the Veteran's demeanor and candor, including the forthcoming nature of his recollection of events or lack thereof, at the April 2012 Board hearing provides highly probative evidence as to his credibility on this matter.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  When considered with all other evidence of record, the Board finds these factors to render the Veteran's account, of placing his January 2008 NOD in a USPS mailbox prior to the expiration of the applicable appellate period (i.e., February 29, 2008), competent, credible and highly probative.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Additionally, the Board takes judicial notice that the last daily collection for the USPS office indicated by the Veteran is 5:00pm.  See "West Covina, CA," Find Locations, USPS.com, https://www.usps.com/ (last visited Jun. 25, 2012); see also Smith (Brady) v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute.").  As such, if January 2008 NOD was placed in the USPS mailbox at this location, after 5:00pm on February 28, 2008 the USPS would not postmark the correspondence until February 29, 2008.  

In light of the foregoing and resolving all reasonable doubt in his favor, the Board finds the evidence of record sufficiently establishes that the January 2008 NOD was placed in a USPS mailbox prior to February 29, 2008, or within one year of the February 29, 2007 RO determination.  Thus, consistent with the common law mailbox rule, the Board finds that the January 2008 NOD was timely filed.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302(a); see also Savitz, supra.  

The analysis will not turn to what determinations in the February 2007 rating action was the subject of the Veteran's timely January 2008 NOD.  

The Veteran listed all the determinations in the February 2007 rating action, on the January 2008 NOD, and stated "I am disputing [the] denial of No. 4, No. 5 and No. 6."  Significantly, the plan words of the Veteran statement only express disagreement with the denial of service connection for right ear hearing loss (issue number four), a bilateral ear disorder, to include aching and draining (issue number five), and hypertension (issue number six).  The Board acknowledges that all the determinations of the February 2007 determination were included in the Veteran's January 2008 NOD; however, the NOD very specifically limited his disagreement to the aforementioned determinations.  See Jarvis v. West, 12 Vet. App. 559 (1999).  Even considered in the context of all other evidence of record, the Board finds no basis for a more liberal reading of the NOD, when the terms of disagreement are so clearly expressed.  Id.  

In sum, the Board finds the January 2008 NOD, pertaining to the RO's February 2007 denial of service connection for right ear hearing loss, a bilateral ear disorder, to include aching and draining, and hypertension, was timely filed and, to this extent, the appeal is granted.  

	April 2012 Board testimonial NOD

During the April 2012 Board hearing, the Veteran first expressed disagreement with RO's February 2007 assignment of initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations.  Prior to this Board hearing, the record is absent of any statement or submission by the Veteran or his representative, which expressly or reasonably conveys disagreement with the aforementioned February 2007 determinations.  

The Board acknowledges that the Veteran is competent to provide an account as to these matters; however, to this extent, such account is not credible when evaluated with all other evidence of record.  See Jandreau and Buchanan.  The Veteran acknowledged the February 2007 assignment of initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations in the January 2008 NOD, but only expressed disagreement with the denial of service connection claims discussed above.  See Jarvis.  It was not until April 2012, well after the relevant one year period had expired that he provided any statement or suggestion that he disagreed with the initially assigned disability evaluations in the February 2007 rating action.  The Board also finds any statements by the Veteran that he sought to disagree with the initial February 2007 disability evaluations assigned for left ear hearing loss and for status post bilateral tympanic membrane perforations are not adequately supported by the other evidence of record, objective and lay.  In light of the foregoing and all other evidence of record, the Board finds any account as to this matter by the Veteran to be of no probative value.  See Washington, supra.  Therefore, the Board finds that the preponderance of the evidence indicates that a timely NOD was not filed as to February 2007 determinations assigning initial noncompensable disability evaluations for left ear hearing loss and for status post bilateral tympanic membrane perforations.  

Further, the record does not support the extension of the period to submit a timely NOD because the Veteran or his representative (I) has not made any such request; and (II) has not sufficiently indicated any reason a timely NOD as to these matters could not have submitted during the original time period and could not have been prior to April 9, 2012.  See 38 C.F.R. § 3.109(b); see also Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  Additionally, the Board finds that VA received no relevant new and material evidence, medical or lay, related to left ear hearing loss or status post bilateral tympanic membrane perforations, within one year of the February 2007 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In sum, the Board finds that the Veteran did not file a timely NOD, relating to the February 2007 initial disability evaluations assigned for left ear hearing loss and status post bilateral tympanic membrane perforations, and the determination has become final.  Thus, the appeal must be dismissed for failure to perfect an appeal to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  


ORDER

The January 2008 NOD was timely, with respect to the issue of entitlement to service connection for right ear hearing loss.  

The January 2008 NOD was timely, with respect to the issue of entitlement to service connection for a bilateral ear disorder, to include aching and draining.

The January 2008 NOD was timely, with respect to the issue of entitlement to service connection for hypertension.  

The claim seeking entitlement to an initial compensable disability evaluation for left ear hearing loss is dismissed.  

The claim seeking entitlement to an initial compensable disability evaluation for status post bilateral tympanic membrane perforations is dismissed.  

REMAND

As discussed above, the Board has determined that the Veteran filed a timely January 2008 NOD as to February 2007 rating action, denying service connection for right ear hearing loss, a bilateral ear disorder and hypertension.  Given this determination and the fact the RO has yet to issue a relevant Statement of the Case (SOC), the Board has no discretion and is obligated to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) with respect to the Veteran's service connection claims for (I) right ear hearing loss, (II) an ear disorder, to include aching and draining, and (III) hypertension.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of these issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


